            Case 1:20-cr-00298-LGS Document 23 Filed 07/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                   x
                                                       :
UNITED STATES OF AMERICA                               :
                                                       :     ORDER
                - v. -                                 :
                                                       :     20 Cr. 298 (LGS)
JOSHUA ALBA,                                           :
                                                       :
                         Defendant.                    :
                                                       :
                                                       :
------------------------------------                   x
          WHEREAS this Court has referred this matter to the Magistrate Judge on duty for the

purpose of permitting Joshua Alba, the defendant, to enter a guilty plea in the above-captioned

matter;

          WHEREAS the defendant is or shall be scheduled to enter a guilty plea before the

Honorable Robert W. Lehrburger, United States Magistrate Judge, during the week of July 13,

2020;

          WHEREAS the defendant has requested that his guilty plea be taken remotely by video

conference or by telephone conference, if video conference is not reasonably available;

          WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place

remotely;

          WHEREAS the Coronavirus Aid, Relief, and Economic Securities Act; findings made by

the Judicial Conference of the United States; and the June 24, 2020 Amended Standing Order of

Chief Judge Colleen McMahon of the Southern District of New York allow for guilty pleas to be

taken by video conference, or telephone conference if videoconferencing is not reasonably

available, subject to certain findings made by the District Judge assigned to the matter;
          Case 1:20-cr-00298-LGS Document 23 Filed 07/08/20 Page 2 of 2



       WHEREAS the Court understands that the Honorable Robert W. Lehrburger shall hear the

defendant’s plea by telephone because video teleconference is not reasonably available;

       THE COURT HEREBY FINDS that defendant Joshua Alba has consented to proceeding

remotely and, for the reasons set forth in the parties’ application dated July 8, 2020, the plea

proceeding cannot be further delayed without serious harm to the interests of justice and therefore

may proceed remotely by telephone conference.

       SO ORDERED.

Dated: New York, New York
       July 8, 2020


                                                     ____________________________________
                                                     HONORABLE LORNA G. SCHOFIELD
                                                     UNITED STATES DISTRICT JUDGE
                                                     SOUTHERN DISTRICT OF NEW YORK
